Citation Nr: 1128673	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee instability. 

2.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from October 2000 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted the Veteran service connection and an initial 10 percent disability rating for left knee instability, effective June 4, 2007, and continued the 10 percent disability rating previously in effect for degenerative joint disease of the left knee.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.   Since June 4, 2007, the Veteran's left knee instability is manifested by moderate recurrent instability and it is currently not shown to be manifested by severe recurrent subluxation or lateral instability.  

3.  The Veteran's degenerative joint disease of the left knee is manifested by extension limited to 0 degrees and flexion limited to 75 degrees and after repetitive motion flexion is limited to 45 degrees; however, there is no evidence that it is manifested by extension limited to 15 degrees or by flexion limited to 30 degrees.


CONCLUSIONS OF LAW

1.  Since June 4, 2007, the criteria for an initial rating of 20 percent, but not higher, for the instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a including Diagnostic Codes 5257 (2010).  

2.  The criteria for an increased rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a correspondence in June 2007.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the January 2008 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the June 2007 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in July 2007 and February 2010.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claims herein decided that has not been obtained.  The Veteran waived her right to a hearing before the RO/Board.   

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  The Board notes that for the Veteran's instability of the left knee that in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

However, for the Veteran's degenerative joint disease of the left knee,  an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

By way of history, the September 2007 RO rating decision granted the Veteran service connection and an initial 10 percent disability rating for instability of the left knee with an effective date of June 4, 2007, and continued the Veteran's 10 percent disability rating for the degenerative joint disease of the left knee.  The Board notes that Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 262.  For example, the VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Under the provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran was afforded a VA Joints examination in July 2007 where it was noted that her knee was becoming gradually worse that in addition to her normal everyday left knee pain and stiffness she had flare-ups two to three times per week and they lasted for one day.  She was not housebound or bedbound but had more pain and limitations.  She had no inflammatory arthritis but her driving was limited to one hour, sitting up was limited to one hour because she needed to bend or straighten her knee, and she could only 15 to 20 minutes.  She did not have significant swelling or significant abnormality of color.  She had a slight 5 degree valgus presentation.    Her range of motion was 0 degrees for extension and to 125 degrees for flexion but had pain from 100 degrees to 125 degrees; it was noted that she had no additional limitations of motion because of pain, weakness, fatigue, or incoordination.  It was also noted that she had minimal instability and that all her ligaments were stable.  She also had crepitus and tenderness and no significant swelling. 

It was stated in a July 2007 VA treatment note that the Veteran's knee hyperextended but she had normal range of motion.  She also had minimal crepitus and minimal anterior and posterior instability and diffused tenderness.  

At the Veteran's February 2010 VA examination it was noted that she wore a knee brace and her knee was unstable and gave way.  She had a constant dull ache and when she walked her knee snapped and grinded.  She had sharp pain after short walks, could stand for 15 minutes before pain and weakness forced her to change positions, and she could only sit for 10 to 15 minutes.  She reported five to six flare-ups a week in the winter and damp weather; in order to obtain relief she sat with a vibrating pad for 20 minutes.  It was noted that she could not do any squatting and her husband helped her with her undergarments, her pants, and her shoes.  The Veteran's range of motion for extension was to 0 degrees and for flexion was to 70 degrees and 45 degrees after repetitive motion and accompanied by severe pain, weakness, and instability.  After repeat maneuvers she had increased pain, weakness, fatigue, and instability.  She had a slight limp on ambulation.  There was no evidence of swelling, inflammation, or muscle atrophy.  She had pain on the left side anteriorily to mild palpation.  Her knee joint was stable and there were no noises, snapping, or grating upon manipulation of the knee.  The VA examiner concluded as follows:

		The knee has continued to deteriorate to the point 
      where she has constant severe pain which restricts 
      her mobility, decreases her function, and makes it 
      difficult for her to perform her usual household duties.  

Report of February 2010 VA Examination

Instability of the Left Knee

As noted above the September 2007 rating decision granted the Veteran service connection with an initial 10 percent disability rating for instability of the left knee. Instability of the left knee is evaluated under Diagnostic Code 5257, which provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt a higher initial rating of 20 percent is warranted for the instability of the left knee.  Even though at the July 2007 VA examination it was noted that the Veteran had minimal instability the Board finds that a higher rating is warranted because after a careful consideration of the Veteran's symptoms the Board finds that the Veteran's instability of the left knee is manifested by moderate instability.  The Board finds that this is demonstrated by the use of her knee brace, her limp and five to six flare-ups per week.  In addition, the Veteran is limited not only in her ability to drive and walk but also her ability to sit, which is limited only to 10 to 15 minutes.  In addition,  the February 2010 VA examiner noted that the Veteran's knee had increased instability after repetitive motion and that her knee was continually deteriorating and she had constant severe pain which restricted her mobility, decreased her function, and made it difficult for her to perform her usual household duties.  The Board finds that this is all evidence of moderate instability and therefore, a higher initial rating of moderate instability is warranted.   The Board notes that the DeLuca provisions to not apply to Diagnostic Code 5257, as it is not predicated upon range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In sum, the Board finds that the Veteran's instability of the left knee is manifested by moderate instability as evidenced by her limitations of waling, driving, and sitting, as well as her flare-ups.  Therefore, the Board finds that a higher rating of 20 percent is warranted since June 4, 2007. 


Degenerative Joint Disease of the Left Knee

As noted above, the September 2007 rating decision continued the Veteran's 10 percent disability rating for her degenerative joint disease of the left knee.  The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Diagnostic Code 5010, which addresses traumatic arthritis, provides ratings for arthritis due to trauma, substantiated by x-ray findings; it states to rate it as degenerative arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  

The rating codes for limitation of motion of the leg state that under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is appropriate where flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  

In order for the Veteran to warrant an increased rating in excess of 10 percent there needs to be evidence of flexion limited to 30 degrees and/or extension limited to 15 degrees.  After a careful review of the Veteran's claims file the Board finds that an increased rating is not warranted since the Veteran's range of motion for flexion was limited to 75 degrees (which is noncompensable) and extension was limited to 0 degrees (which is noncompensable); after the DeLuca factors were considered the Veteran's range of motion for flexion was to 45 degrees (which falls under a 10 percent evaluation).  Therefore, there is no evidence that the Veteran's range of motion of flexion limited to 30 degrees and/or extension limited to 15 degrees.

Additionally, the Board finds that the Veteran's decreased range of motion because of pain, weakness, and fatigability was taken into consideration in granting the Veteran's 10 percent disability rating; without taking into consideration the DeLuca factors the Veteran would not meet the criteria for her 10 percent disability rating.  Therefore, the Board finds that the Veteran does not warrant an additional rating under DeLuca.   

In sum, the Board finds that the Veteran's degenerative joint disease of the left knee is manifested by range of motion for flexion to 75 degrees and 45 degrees with pain and extension to 0 degrees.  There is no evidence that the Veteran's flexion is limited to 30 degrees or extension is limited to 15 degrees.  Therefore, the Board finds that an increased rating in excess of 10 percent for degenerative joint disease of the left knee is denied. 

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected left knee disabilities.  At the Veteran's July 2007 VA examination it was noted that the Veteran last worked at a deli in June 2005 but she quit in order to become a full time student and that she missed three to four days of school because of her knee.  In February 2010 the Veteran's stated that she stopped working by choice and that her schooling was not affected by her knee.  The Board finds that all of the Veteran's symptoms have been contemplated by the rating criteria and have been taken into consideration with her current 20 percent disability rating for her instability of the left knee and her 10 percent disability rating for her degenerative joint disease of the left knee and that an extraschedular rating is not warranted.   



ORDER

Since June 4, 2007, an initial rating of 20 percent for instability of the left knee is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 10 percent for degenerative joint disease of the left knee is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


